Title: From John Adams to William Tudor, Sr., September 1818
From: Adams, John
To: Tudor, William, Sr.


				
					Dear Sir
					Quincy September 1818
				
				The Charters were quoted or alluded to by Mr Otis frequently in the whole course of his Argument: but he made them, also a more distinct and more Solemn head of his discourse. And here, these Charters ought to be copied verbatim. But an immense Verbiage renders it impossible. Bishop Butler, some where complains of this enormous abuse of Words in publick Transactions and John Reed and Theophilus Parsons of Massachusetts have attempted to reform it. Examples will be followedSo did James Otis. All with little success. I hope however that their Examples will be followed and that common Sense in Common Language will, in time become fashionable. but the hope must be faint as long as Clerks are paid by the line and the number of Syllable in a line,—Some passages of these Charters must, however, be quoted; and I will endeavour to Strip them as well as I can, of their Useless Words. They are recited, in all the Charter of King William and Queen Mary, dated the Seventh day of October in the third year of their Reign. r.e. in 1691.Whereas King James the first, in the 18th year of his Reign, did grant to the Council at Plymouth, for the planting and Governing New England, all that Part of America, from the 40th. to the 48th degree of Latitude, and from Sea to Sea, together with all Lands Waters Fishings, and all and Singular other Commodities, Jurisdictions Royalties, Priviledges Franchises and Preeminences, both within the said Tract of Land upon the Main, and also within the Islands and Seas adjoining: to have and hold, all, unto the Said Council their Heirs and Successors and Assigns forever: to be holden of his said Majesty as of his Manor of East Greenwich in free and common Socage, and not in Capite, or by Knights Service.—Yeilding to the King a fifth Part of the Oar of Gold and Silver. For, and in respect of all and all manner of Duties Demands and Services whateverFor, and in respect of all and all manner of Duties Demands and Services whatsoever—But I cannot pursue to the End, this infinite Service of Words. But I cannot You must read the Charter again. For although you and I have read it fifty times, I believe you will find it, as I do, much Stronger in favour of Mr Otis’s Argument than I expected or you will expect.—I doubt Whether you will take the pains to read it again: but your Son will and to him I recommend it.—The Council of Plymouth, on the 19th. of March, in the 3d. year of the Reign of Charles the first, granted to Sir Henry Roswell and others Part of New-England by certain Boundaries, with all the Prerogatives and Priviledges—King James 1st. on the 4th of March, in the fourth year of his Reign, conformed to Sir Henry Rosswel and others, all those Lands before granted to them by the Council of Plymouth. King Charles the first, created, Sir Henry Rosswell, and others a Body Corporate and Politick. And said Body Politick, did settle a Colony which became very populous.—In 1684, in the 36th year of King William and Queen Mary’s dearest Uncle, Charles the Second, a Judgment was given in the Court of Chancery, that the Letters Patent of Charles the first, should be cancelled vacated and annihilated.The Agents petitioned to be reincorporated. I can easily conceive their Perplexity, their Timidity, their Uncertainty, their Choice of Difficulties, their necessary Preference of the least of a multitude of Evils: for I have felt them all, as keenly as they did.—William and Mary, unite Massachusetts, new Plymouth, the Province of Maine and Nova Scotia, into one Province, to be holden in Fee, as of the Manor of East Greenwich, paying one fifth of Gold and Silver Oar.—Liberty of conscience too be granted to all Christians except Papists. Good God! A Grant of the King of Kings, which no Puppit of a Royalist upon Earth can give or take away?—The Records and Files of the Court of Probate in Boston were transported to Hallifax. Judge Foster Hutchinson had the honour to return them after the Peace of 1783. But Admiralty Records have never been restored as I have heard—The subject may be pursued hereafter by your Servant
				
					John Adams
				
				
			